Citation Nr: 9917950	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for nasopharyngeal and 
ethmoid cancers due to tobacco use and/or diesel fumes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey






FINDINGS OF FACT

1.  The veteran had periods of active duty from December 1946 
to December 1950 and from December 1950 to March 1965.

2.  On June 21, 1999, the Board of Veterans Appeals (Board) 
was notified by the RO that the veteran died on April [redacted], 
1999.

3.  At the time that the Board was notified of the veteran's 
death, this appeal was not under active consideration on the 
merits by a Member of the Board.


CONCLUSION OF LAW

Because the death of the veteran occurred prior to 
commencement of active consideration of this appeal on the 
merits, the Board will exercise its discretion not to 
complete action on this case.  38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. § 20.1302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a matter of law, veterans' claims do not survive their 
deaths.  Vda de Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
In the instant case, the Board was notified in June 1999 of 
the veteran's death by way of a death certificate certified 
by a VA physician.  Although this certificate is not complete 
as it is devoid of information regarding the veteran's family 
and funeral arrangements, it does clearly contain the 
veteran's name, social security number, date and time of 
death, and cause of death.  The immediate cause of death as 
noted, metastatic adenocarcinoma of sinuses, is consistent 
with the evidence in the veteran's claims file showing that 
he did indeed suffer from this terminal disease.  As such, 
the death certificate is deemed to be adequate proof of the 
veteran's death in April 1999.  Accordingly, since his 
unfortunate death occurred during the pendency of this 
appeal, the veteran's claim is rendered moot.  Id.  

Moreover, as the appeal was not under consideration on the 
merits at the time of the veteran's death, it would serve no 
useful purpose now to initiate consideration of the appeal.  
Therefore, the Board will exercise its discretion not to 
complete action on the case and instead, dismiss the appeal. 
38 C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal, or as to any 
derivative claim that may be brought by a survivor of the 
veteran.  See 38 C.F.R. § 20.1106 (1998).


ORDER

The appeal is dismissed.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

